Exhibit 10.6

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

 

OF

 

SERIES M CONVERTIBLE PREFERRED STOCK

 

OF

 

VELOCITY EXPRESS CORPORATION

 

(Pursuant to Section 151 of the

Delaware General Corporation Law)

 

Velocity Express Corporation, a corporation organized and existing under the
laws of the State of Delaware (the “Company”), hereby certifies that, pursuant
to authority vested in the Board of Directors of the Company by Article IV of
the Certificate of Incorporation of the Company, the following resolution was
adopted as of                      by the Board of Directors of the Company
pursuant to Section 151 of the Delaware General Corporation Law:

 

“RESOLVED that, pursuant to authority vested in the Board of Directors of the
Company by Article IV of the Company’s Certificate of Incorporation, out of the
total authorized number of                      shares of its preferred stock,
par value $0.004 per share (“Preferred Stock”), there shall be designated a
series of                      shares which shall be issued in and constitute a
single series to be known as “Series M Convertible Preferred Stock” (hereinafter
called the “Series M Preferred Stock”). The shares of Series M Preferred Stock
have the voting powers, designations, preferences and other special rights, and
qualifications, limitations and restrictions thereof set forth below:

 

1. Certain Definitions.

 

As used in this Certificate of Designations, Preferences and Rights of Series M
Convertible Preferred Stock of Velocity Express Corporation, the following terms
shall have the respective meanings set forth below:

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.



--------------------------------------------------------------------------------

“Common Stock” means the common stock, $0.004 par value per share, of the
Company, including the stock into which the Series M Preferred Stock is
convertible, and any securities into which the Common Stock may be reclassified.

 

“Excluded Stock” means (A) capital stock, Options (as defined in Section 4D(1))
or Convertible Securities (as defined in Section 4D(1)) issued to employees,
consultants, officers or directors of the Company pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (B) shares of Common Stock
issued upon the conversion or exercise of Options or Convertible Securities
issued prior to the date hereof, provided that such securities have not been
amended since the date hereof, (C) securities issued pursuant to that certain
Purchase Agreement dated December 21, 2004, among the Company and the Investors
named therein (the “Purchase Agreement”) and securities issued upon the exercise
or conversion of those securities, (D) capital stock or Convertible Securities
issued to a lender in connection with the provision of credit to the Company and
(E) shares of Common Stock issued or issuable by reason of a dividend, stock
split or other distribution on shares of Common Stock (but only to the extent
that such a dividend, split or distribution results in an adjustment in the
Conversion Price pursuant to the other provisions of this Series M Preferred
Stock).

 

“Person” shall be construed in the broadest sense and means and includes any
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and other entity or governmental or
quasi-governmental entity.

 

“Series M Stated Value” means $                     [final conversion price of
the Notes on the conversion date] (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Series M Preferred Stock occurring after the date hereof).

 

“Subsidiary” means any corporation, association or other business entity (i) at
least 50% of the outstanding voting securities of which are at the time owned or
controlled, directly or indirectly, by the Company; or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such person;

 

2. Dividends.

 

(a) Each holder of Series M Preferred Stock, in preference and priority to the
holders of all other classes of stock, shall be entitled to receive, with
respect to each share of Series M Preferred Stock then outstanding and held by
such holder of Series M Preferred Stock, dividends, commencing from the date of
issuance of such share of Series M Preferred Stock, at the rate of six percent
(6%) per annum of the Series M Stated Value (the “Series M Preferred
Dividends”). The Series M Preferred Dividends shall be cumulative, whether or
not earned or declared, and shall be paid quarterly in arrears on the first day
of March, June, September and December in each year. During the first two (2)
years following the date of issuance, the Series M Preferred Dividends shall be
paid by issuing each holder of Series M Preferred Stock such number of shares of
Series M Preferred Stock equal to the Series M Preferred Dividend divided by the
Series M Stated Value

 

-2-



--------------------------------------------------------------------------------

(“PIK Shares”). From and after the second anniversary of the date of issuance,
the Company shall have the option to pay the Series M Preferred Dividends in PIK
Shares or in cash out of legally available funds therefor. Any election by the
Company to pay dividends in shares of Series M Preferred Stock or cash shall be
made uniformly with respect to all outstanding shares of Series M Preferred
Stock for a given dividend period.

 

(b) No dividends shall be paid on any Common Stock of the Company or any other
capital stock of the Company during any fiscal year of the Company until all
outstanding Series M Preferred Dividends (with respect to the current fiscal
year and all prior fiscal years) shall have been paid or declared and set apart
for payment to the holders of Series M Preferred Stock.

 

(c) In the event that the Company shall at any time pay a dividend on the Common
Stock (other than a dividend payable solely in shares of Common Stock) or any
other class or series of capital stock of the Company, the Company shall, at the
same time, pay to each holder of Series M Preferred Stock a dividend equal to
the dividend that would have been payable to such holder if the shares of Series
M Preferred Stock held by such holder had been converted into Common Stock on
the date of determination of holders of Common Stock entitled to receive such
dividends.

 

3. Liquidation; Redemption. Upon any liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, the holders of the shares of
Series M Preferred Stock shall be entitled, before any distributions shall be
made to the holders of the Common Stock, or any other class or series of capital
stock of the Company ranking junior to the Series M Preferred Stock as to such
distributions, to be paid an amount per share equal to the Series M Stated Value
plus any accrued and unpaid Series M Preferred Dividends (the “Liquidation
Preference”). If upon such liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary, the assets to be distributed among
the holders of the Series M Preferred Stock and any class or series of capital
stock ranking on a parity with the Series M Preferred Stock as to such
distributions shall be insufficient to permit payment to the holders of the
Series M Preferred Stock and any such class or series of capital stock of their
respective liquidation amount, then the entire assets of the Company to be
distributed shall be distributed pro rata to the holders of Series M Preferred
Stock and the holders of such class or series of capital stock ranking on a
parity with the Series M Preferred Stock as to such distributions according to
the preferential amounts due thereon. Unless waived in writing by the holders of
at least 62.5% of the Series M Preferred Stock then outstanding, voting together
as one class, a consolidation or merger of the Company into or with any other
entity or entities, or the sale or transfer by the Company of all or
substantially all of its assets, in each case under circumstances in which the
holders of a majority in voting power of the outstanding capital stock of the
Company, immediately prior to such a merger, consolidation or sale, own less
than a majority in voting power of the outstanding capital stock of the
corporation or the surviving or resulting corporation or acquirer, as the case
may be, immediately following such a merger, consolidation or sale (each such
transaction being hereinafter referred to as a “Corporate Transaction”) shall be
deemed to be a liquidation within the meaning of this Section 3; provided,
however, that the holder(s) of any share or shares of Series M Preferred Stock
shall have the right, at its option, upon consummation of a Corporate
Transaction, to require the Company to redeem such holder(s) shares or shares of
Series M Preferred Stock, for an amount equal to such holder’s Liquidation
Preference.

 

-3-



--------------------------------------------------------------------------------

4. Conversion.

 

4A. Right to Convert; Mandatory Conversion.

 

(a) Subject to the terms and conditions of this paragraph 4A, the holder of any
share or shares of Series M Preferred Stock shall have the right, at its option
at any time, to convert any such shares of Series M Preferred Stock into such
number of fully paid and nonassessable whole shares of Common Stock as is
obtained by multiplying the number of shares of Series M Preferred Stock so to
be converted by the Liquidation Preference per share and dividing the result by
the conversion price of $                     [final conversion price of the
Notes on the conversion date] per share or, if there has been an adjustment of
the conversion price, by the conversion price as last adjusted and in effect at
the date any share or shares of Series M Preferred Stock are surrendered for
conversion (such price, or such price as last adjusted, being referred to herein
as the “Conversion Price”). Such rights of conversion shall be exercised by the
holder thereof by surrender of a certificate or certificates for the shares to
be converted to the Company at its principal office (or such other office or
agency of the Company as the Company may designate by notice in writing to the
holder or holders of the Series M Preferred Stock) at any time during its usual
business hours on the date set forth in such notice, together with a properly
completed notice of conversion in the form attached to the Series M Preferred
Stock certificate with a statement of the name or names (with address), subject
to compliance with applicable laws to the extent such designation shall involve
a transfer, in which the certificate or certificates for shares of Common Stock,
shall be issued. Such conversion shall be deemed to have been effected and the
Conversion Price shall be determined as of the close of business on the date on
which such written notice shall have been received by the Company and the
certificate or certificates for such shares shall have been surrendered as
aforesaid.

 

(b) All issued and outstanding shares of Series M Preferred Stock shall be
converted into fully paid and nonassessable whole shares of Common Stock at the
Conversion Price automatically and without any action on the part of the holders
thereof upon the vote or written consent of the holders of at least 62.5% of the
issued and outstanding shares of Series M Preferred Stock. The Company shall
provide prompt written notice to the holders of Series M Preferred Stock of any
conversion effected pursuant to this subsection 4A(b) but in no event more than
five days after the effective date of such conversion. From and after any
conversion effected pursuant to this subsection 4A(b), the holders of the Series
M Preferred Stock shall have the right to receive shares of Common Stock in
accordance with and upon compliance with the other provisions of subsections 4A,
4B and 4C hereof

 

4B. Issuance of Certificates; Time Conversion Effected. Promptly after the
conversion of the Series M Preferred Stock and surrender of the certificate or
certificates for the share or shares of the Series M Preferred Stock being
converted, the Company shall issue and deliver, or cause to be issued and
delivered, to the holder, registered in such name or names as such holder may
direct, subject to compliance with applicable laws to the extent

 

-4-



--------------------------------------------------------------------------------

such designation shall involve a transfer, a certificate or certificates for the
number of whole shares of Common Stock issuable upon the conversion of such
share or shares of Series M Preferred Stock. Upon the effective date of any such
conversion, the rights of the holder of the shares of Series M Preferred Stock
being converted shall cease, and the person or persons in whose name or names
any certificate or certificates for shares of Common Stock shall be issuable
upon such conversion shall be deemed to have become the holder or holders of
record of the shares represented thereby.

 

4C. Fractional Shares; Dividends; Partial Conversion. No fractional shares shall
be issued upon conversion of the Series M Preferred Stock into Common Stock, and
the number of shares of Common Stock to be issued shall be rounded down to the
nearest whole share. In case the number of shares of Series M Preferred Stock
represented by the certificate or certificates surrendered pursuant to
subsection 4A(a) exceeds the number of shares converted, the Company shall upon
such conversion, execute and deliver to the holder thereof at the expense of the
Company, a new certificate for the number of shares of Series M Preferred Stock
represented by the certificate or certificates surrendered which are not to be
converted.

 

4D. Adjustment of Conversion Price. If the Company shall issue or sell, or is,
in accordance with subsections 4D(1) through 4D(8) below, deemed to have issued
or sold, any Additional Shares of Common Stock without consideration or for a
consideration per share less than the Conversion Price in effect immediately
prior to the time of such issue or sale, then and in each such case (a “Trigger
Issuance”) the then-existing Conversion Price, shall be reduced, as of the close
of business on the effective date of the Trigger Issuance, to a price determined
as follows:

 

Adjusted Conversion Price =

 

(A x B) + D

   

A+C

 

where

 

“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;

 

“B” equals the Conversion Price in effect immediately preceding such Trigger
Issuance;

 

“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and

 

“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;

 

provided, however, that in no event shall the Conversion Price after giving
effect to such Trigger

 

-5-



--------------------------------------------------------------------------------

Issuance be greater than the Conversion Price in effect prior to such Trigger
Issuance.

 

For purposes of this subsection 4D, “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this subsection 4D, other than Excluded Stock.

 

For purposes of this subsection 4D, the following paragraphs 4D(1) to 4D(8)
shall also be applicable:

 

4D(1) Issuance of Rights or Options. In case at any time the Company shall in
any manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”) whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Conversion Price in effect immediately
prior to the time of the granting of such Options, then the total number of
shares of Common Stock issuable upon the exercise of such Options or upon
conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per share as of the date of granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Conversion Price. Except as otherwise
provided in subsection 4D(3), no adjustment of the Conversion Price shall be
made upon the actual issue of such Common Stock or of such Convertible
Securities upon exercise of such Options or upon the actual issue of such Common
Stock upon conversion or exchange of such Convertible Securities.

 

4D(2) Issuance of Convertible Securities. In case the Company shall in any
manner issue (directly and not by assumption in a merger or otherwise) or sell
any Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the

 

-6-



--------------------------------------------------------------------------------

aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Conversion Price in effect immediately prior
to the time of such issue or sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Conversion
Price, provided that (a) except as otherwise provided in subsection 4D(3), no
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Stock upon conversion or exchange of such Convertible Securities and
(b) no further adjustment of the Conversion Price shall be made by reason of the
issue or sale of Convertible Securities upon exercise of any Options to purchase
any such Convertible Securities for which adjustments of the Conversion Price
have been made pursuant to the other provisions of subsection 4D.

 

4D(3) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in subsection 4D(l) hereof, the additional consideration, if any,
payable upon the conversion or exchange of any Convertible Securities referred
to in subsections 4D(l) or 4D(2), or the rate at which Convertible Securities
referred to in subsections 4D(l) or 4D(2) are convertible into or exchangeable
for Common Stock shall change at any time (including, but not limited to,
changes under or by reason of provisions designed to protect against dilution),
the Conversion Price in effect at the time of such event shall forthwith be
readjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities still outstanding provided for such
changed purchase price, additional consideration or conversion rate, as the case
may be, at the time initially granted, issued or sold. On the termination of any
Option for which any adjustment was made pursuant to this subsection 4(D) or any
right to convert or exchange Convertible Securities for which any adjustment was
made pursuant to this subsection 4(D) (including without limitation upon the
redemption or purchase for consideration of such Convertible Securities by the
Company), the Conversion Price then in effect hereunder shall forthwith be
changed to the Conversion Price which would have been in effect at the time of
such termination had such Option or Convertible Securities, to the extent
outstanding immediately prior to such termination, never been issued.

 

4D(4) Stock Dividends. Subject to the provisions of this subsection 4D, in case
the Company shall declare a dividend or make any other distribution upon any
stock of the Company (other than the Common Stock) payable in Common Stock,
Options or Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration;
provided, however, that the provisions of this subsection 4D(4) shall not apply
to the issuance of PIK Shares in accordance with the terms hereof.

 

4D(5) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of shares
or shall

 

-7-



--------------------------------------------------------------------------------

declare or pay a dividend on its outstanding shares of Common Stock payable in
shares of Common Stock, the Conversion Price in effect immediately prior to such
subdivision shall be proportionately reduced, and conversely, in case the
outstanding shares of Common Stock of the Company shall be combined into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination shall be proportionately increased.

 

4D(6) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor, after deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith. In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board of
Directors of the Company, after deduction of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any Options shall be issued in connection with the
issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company. If Common Stock, Options or Convertible Securities shall be issued
or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the
Black-Scholes option pricing model or another method mutually agreed to by the
Company and the holder). The Board of Directors of the Company shall respond
promptly, in writing, to an inquiry by the holder as to the fair market value of
the Additional Rights. In the event that the Board of Directors of the Company
and the holder are unable to agree upon the fair market value of the Additional
Rights, the Company and the holder shall jointly select an appraiser, who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne evenly by the Company
and the holder.

 

4D(7) Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

4D(8) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the

 

-8-



--------------------------------------------------------------------------------

cancellation or retirement thereof) shall be considered an issue or sale of
Common Stock for the purpose of this Section 4D.

 

4E Stock Splits and Dividends. If the Company shall, at any time or from time to
time while the Series M Preferred Stock is outstanding, pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, subdivide its
outstanding shares of Common Stock into a greater number of shares or combine
its outstanding shares of Common Stock into a smaller number of shares or issue
by reclassification of its outstanding shares of Common Stock any shares of its
capital stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then the Conversion Price in effect immediately prior to the date upon which
such change shall become effective shall be adjusted by the Company so that the
holder thereafter converting its shares of Series M Preferred Stock shall be
entitled to receive the number of shares of Common Stock or other capital stock
which the such holder would have received if the shares of Series M Preferred
Stock had been converted immediately prior to such event. Such adjustments shall
be made successively whenever any event listed above shall occur.

 

4F. Reorganization or Reclassification. If any capital reorganization or
reclassification of the capital stock of the Company shall be effected in such a
way (including, without limitation, by way of consolidation or merger) that
holders of Common Stock but not holders of Series M Preferred Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for Common Stock then, as a condition of such reorganization or
reclassification, lawful and adequate provision shall be made whereby each
holder of a share or shares of Series M Preferred Stock shall thereafter have
the right to receive, upon the basis and upon the terms and conditions specified
herein and in lieu of the shares of Common Stock of the Company immediately
theretofore receivable upon the conversion of such share or shares of the Series
M Preferred Stock, such shares of stock, securities or assets as may be issued
or payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of such stock immediately theretofore
so receivable had such reorganization or reclassification not taken place and in
any such case appropriate provision shall be made with respect to the rights and
interests of such holder to the end that the provisions hereof (including
without limitation provisions for adjustments of the Conversion Price) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise of such
conversion rights (including an immediate adjustment, by reason of such
reorganization or reclassification, of the Conversion Price to the value for the
Common Stock reflected by the terms of such reorganization or reclassification
if the value so reflected is less than the Conversion Price in effect
immediately prior to such reorganization or reclassification). In the event of a
merger or consolidation of the Company as a result of which a greater or lesser
number of shares of common stock of the surviving corporation are issuable to
holders of the Common Stock of the Company outstanding immediately prior to such
merger or consolidation, the Conversion Price in effect immediately prior to
such merger or consolidation shall be adjusted in the same manner as though
there were a subdivision or combination of the outstanding shares of Common
Stock of the Company.

 

-9-



--------------------------------------------------------------------------------

4G. Distributions. In case the Company shall fix a payment date for the making
of a distribution to all holders of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends or distributions referred to in Section
4E), or subscription rights or warrants, the Conversion Price to be in effect
after such payment date shall be determined by multiplying the Conversion Price
in effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Market Price (as defined below) per share of Common Stock immediately
prior to such payment date, less the fair market value (as determined by the
Company’s Board of Directors in good faith) of said assets or evidences of
indebtedness so distributed, or of such subscription rights or warrants, and the
denominator of which shall be the total number of shares of Common Stock
outstanding multiplied by such Market Price per share of Common Stock
immediately prior to such payment date. “Market Price” as of a particular date
(the “Valuation Date”) shall mean the following: (a) if the Common Stock is then
listed on a national stock exchange, the closing sale price of one share of
Common Stock on such exchange on the last trading day prior to the Valuation
Date; (b) if the Common Stock is then quoted on The Nasdaq Stock Market, Inc.
(“Nasdaq”), the National Association of Securities Dealers, Inc. OTC Bulletin
Board (the “Bulletin Board”) or such similar exchange or association, the
closing sale price of one share of Common Stock on Nasdaq, the Bulletin Board or
such other exchange or association on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low asked price quoted thereon on the last trading day
prior to the Valuation Date; or (c) if the Common Stock is not then listed on a
national stock exchange or quoted on Nasdaq, the Bulletin Board or such other
exchange or association, the fair market value of one share of Common Stock as
of the Valuation Date, shall be determined in good faith by the Board of
Directors of the Company and the holders of at least 62.5% of the outstanding
Series M Preferred Stock. If the Common Stock is not then listed on a national
securities exchange, the Bulletin Board or such other exchange or association,
the Board of Directors of the Company shall respond promptly, in writing, to an
inquiry by a holder of Series M Preferred Stock prior to the exercise hereunder
as to the fair market value of a share of Common Stock as determined by the
Board of Directors of the Company. In the event that the Board of Directors of
the Company and the holders of at least 62.5% of the outstanding Series M
Preferred Stock are unable to agree upon the fair market value in respect of
subpart (c) hereof, the Company and the holders of at least 62.5% of the
outstanding Series M Preferred Stock shall jointly select an appraiser, who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and such holders. Such adjustment shall be made successively whenever such a
payment date is fixed.

 

4H. Effective Date of Adjustment. An adjustment to the Conversion Price shall
become effective immediately after the payment date in the case of each dividend
or distribution and immediately after the effective date of each other event
which requires an adjustment.

 

-10-



--------------------------------------------------------------------------------

4I. Subsequent Adjustments. In the event that, as a result of an adjustment made
pursuant to this Section 4, holders of Series M Preferred Stock shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, the number of such other shares so receivable upon the
conversion of the Series M Preferred Stock shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Conversion Shares contained
herein.

 

4J. Notice of Adjustment. Upon any adjustment of the Conversion Price, then, and
in each such case the Company shall give written notice thereof by first class
mail, postage prepaid, addressed to each holder of shares of Series M Preferred
Stock at the address of such holder as shown on the books of the Company, which
notice shall state the Conversion Price resulting from such adjustment, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based.

 

4K. Other Notices. In case at any time:

 

(1) the Company shall declare any dividend upon its Common Stock payable in cash
or stock or make any other distribution to the holders of its Common Stock;

 

(2) the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of such stock of any class or other rights;

 

(3) there shall be any capital reorganization or reclassification of the capital
stock of the Company, or a consolidation or merger of the Company with, or a
sale of all or substantially all its assets to, another corporation; or

 

(4) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to each holder of any shares of Series M
Preferred Stock at the address of such holder as shown on the books of the
Company, (a) at least 15 days prior written notice of the date on which the
books of the Company shall close or a record shall be taken for such dividend,
distribution or subscription rights or for determining rights to vote in respect
of any such reorganization, reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up, and (b) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, at least 15 days prior written notice of the date
when the same shall take place. Such notice in accordance with the foregoing
clause (a) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of Common Stock shall be
entitled thereto, and such notice in accordance with the foregoing clause (b)
shall also specify the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other

 

-11-



--------------------------------------------------------------------------------

property deliverable upon such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding up, as the case may be.

 

4L. Stock to be Reserved.

 

(1) The Company will at all times reserve and keep available out of its
authorized but unissued Common Stock solely for the purpose of issuance upon the
conversion of the Series M Preferred Stock as herein provided, such number of
shares of Common Stock as shall then be issuable upon the conversion of all
outstanding shares of Series M Preferred Stock. All shares of Common Stock which
shall be so issued shall be duly and validly issued and fully paid and
nonassessable and free from all liens, duties and charges arising out of or by
reason of the issue thereof (including, without limitation, in respect of taxes)
and, without limiting the generality of the foregoing, the Company covenants
that it will from time to time take all such action as may be requisite to
assure that the par value per share of the Common Stock is at all times equal to
or less than the effective Conversion Price. The Company will take all such
action within its control as may be necessary on its part to assure that all
such shares of Common Stock may be so issued without violation of any applicable
law or regulation, or of any requirements of any national securities exchange
upon which the Common Stock of the Company may be listed. The Company will not
take any action which results in any adjustment of the Conversion Price if after
such action the total number of shares of Common Stock issued and outstanding
and thereafter issuable upon exercise of all options and conversion of
Convertible Securities, including upon conversion of the Series M Preferred
Stock, would exceed the total number of shares of such class of Common Stock
then authorized by the Company’s Certificate of Incorporation.

 

(2) The Company will at all times reserve and keep available out of its
authorized Series M Preferred Stock such number of shares of Series M Preferred
Stock as is equal to the number of shares of Series M Preferred Stock then
outstanding. All shares of Series M Preferred Stock which shall be so issued
shall be duly and validly issued and fully paid and nonassessable and free from
all liens, duties and charges arising out of or by reason of the issue thereof
(including, without limitation, in respect of taxes).

 

4M. No Reissuance of Series M Preferred Stock. Shares of Series M Preferred
Stock that are converted into shares of Common Stock as provided herein shall be
retired and may not be reissued as Series M Preferred Stock but may be reissued
as all or part of another series of Preferred Stock.

 

4N. Issue Tax. The issuance of certificates for shares of Common Stock upon
conversion of the Series M Preferred Stock shall be made without charge to the
holders thereof for any issuance tax, stamp tax, transfer tax, duty or charge in
respect thereof, provided that the Company shall not be required to pay any tax,
duty or charge which may be payable in respect of any transfer involved in the
issuance and delivery of any certificate in a name other than that of the holder
of the Series M Preferred Stock which is being converted.

 

-12-



--------------------------------------------------------------------------------

4O. Closing of Books. The Company will at no time close its transfer books
against the transfer of any Series M Preferred Stock or of any shares of Common
Stock issued or issuable upon the conversion of any shares of Series M Preferred
Stock in any manner which interferes with the timely conversion of such Series M
Preferred Stock; provided, however, nothing herein shall be construed to prevent
the Company from setting record dates for the holders of its securities.

 

5. Voting - Series M Preferred Stock.

 

(a) So long as shares of Series M Preferred Stock are outstanding, the Company
shall give the holders of the Series M Preferred Stock written notice of each
meeting of the Company’s Board of Directors and each committee thereof at least
at the same time and in the same manner as notice is given to the directors and
the holders of the Series M Preferred Stock shall have the right to designate
(in such manner as they shall determine in their sole discretion) three
representatives who shall have the right to attend as observers all meetings of
the Company’s Board of Directors and all committees thereof; provided that in
the case of telephonic meetings conducted in accordance with the Company’s
bylaws and applicable law, the holders’ representatives shall be given the
opportunity to listen to such telephonic meetings. The holders’ representatives
shall be entitled to receive all written materials and other information
(including without limitation copies of meeting minutes) given to directors in
connection with such meetings at the same time such materials and information
are given to the directors. If the Company proposes to take any action by
written consent in lieu of a meeting of its Board of Directors or of any
committee thereof, the Company shall give written notice thereof to the holders’
representative and each of the Company’s directors prior to the effective date
of such consent describing in reasonable detail the nature and substance of such
action. The Company shall pay the reasonable out-of-pocket expenses of the
holders’ representatives incurred in connection with attending such board and
committee meetings.

 

(b) So long as shares of Series M Preferred Stock are outstanding, the holders
of Series M Preferred Stock, voting as a separate class, shall have the right to
elect one member of Company’s Board of Directors (the “Series M Director”). The
Company shall pay the reasonable out-of-pocket expenses of the Series M Director
incurred in connection with attending meetings of the Company’s Board of
Directors and any committees thereof on which such Series M Director serves.
During the term of any Series M Director elected by the holders of Series M
Preferred Stock in accordance with this subsection 5(b), the number of observers
which such holders have the right to designate pursuant to subsection 5(a) shall
be reduced to two.

 

(c) In addition to any class voting rights provided by law and this Certificate
of Designation, the holders of Series M Preferred Stock shall have the right to
vote together with the holders of Common Stock as a single class on any matter
on which the holders of Common Stock are entitled to vote (including the
election of directors other than the Series M Director). With respect to the
voting rights of the holders of the Series M Preferred Stock pursuant to the
preceding sentence, each holder of Series M Preferred Stock shall be entitled to
one vote for each share of Common Stock that would be issuable to such holder
upon the conversion of all the shares of Series M Preferred Stock held by such
holder on the record date for the determination of shareholders entitled to
vote.

 

-13-



--------------------------------------------------------------------------------

6. Certain Restrictions. In addition to any other vote of the holders of Series
M Preferred Stock required by law or by the Certificate of Incorporation,
without the prior consent of the holders of at least 62.5% of the outstanding
Series M Preferred Stock, given in person or by proxy, either in writing or at a
special meeting called for that purpose, at which meeting the holders of the
shares of such Series M Preferred Stock shall vote together as a class, the
Company will not:

 

(a) authorize, create, designate, establish or issue (whether by merger or
otherwise) (i) an increased number of shares of Series M Preferred Stock (other
than shares of Series M Preferred Stock payable as payment-in-kind dividends on
outstanding shares of Series M Preferred Stock), or (ii) any other class or
series of capital stock ranking senior to or on parity with the Series M
Preferred Stock as to dividends or upon liquidation or reclassify any shares of
Common Stock into shares having any preference or priority as to dividends or
upon liquidation superior to or on parity with any such preference or priority
of Series M Preferred Stock;

 

(b) adopt a plan for the liquidation, dissolution or winding up of the affairs
of the Company or any recapitalization plan (whether occurring by merger,
consolidation or otherwise), file any petition seeking protection under any
federal or state bankruptcy or insolvency law or make a general assignment for
the benefit of creditors unless the holders of the Series M Preferred Stock will
receive an amount in cash at least equal to the Liquidation Preference in such
transaction;

 

(c) merge into or consolidate with engage in any share exchange with any other
Person or permit any Person to merge into or consolidate with or engage in any
share exchange the Company if immediately thereafter, less than 50% of the
voting power of the surviving entity is retained by the holders of voting power
of the Company immediately prior thereto unless the holders of the Series M
Preferred Stock will receive an amount in cash at least equal to the Liquidation
Preference in such transaction;

 

(d) adopt any stock option, stock compensation or stock purchase plan (other
than the Stock Option Plan (as defined in the Purchase Agreement)), maintain any
stock option, stock compensation or stock purchase plan which contains any
“evergreen” or formula provisions increasing the number of shares of Common
Stock available for grant thereunder (other than customary anti-dilution
adjustments) or amend any existing stock option, stock compensation or stock
purchase plan so as to increase the number of shares of Common Stock covered
thereby;

 

(e) enter into any transaction with any Affiliate or stockholder of the Company;

 

(f) enter into or consummate the sale, lease, transfer, assignment or other
disposition of all or any substantial part of its assets, whether in a single
transaction or series of related transactions, to any Person unless the holders
of the Series M Preferred Stock will receive an amount in cash at least equal to
the Liquidation Preference in such transaction;

 

-14-



--------------------------------------------------------------------------------

(g) amend, alter or repeal, whether by merger, consolidation or otherwise, the
Certificate of Incorporation or By-laws of the Company or the Resolutions
contained in this Certificate of Designations of the Series M Preferred Stock
and the powers, preferences, privileges, relative, participating, optional and
other special rights and qualifications, limitations and restrictions thereof,
which would adversely affect any right, preference, privilege or voting power of
the Series M Preferred Stock, or which would increase or decrease the amount of
authorized shares of the Series M Preferred Stock or of any other series of
preferred stock ranking senior to the Series M Preferred Stock, with respect to
the payment of dividends (whether or not such series of preferred stock is
cumulative or noncumulative as to payment of dividends) or upon liquidation

 

(h) directly or indirectly, declare or pay any dividend (other than dividends
permitted pursuant to Section 2 and dividends payable in shares of Common Stock
but only to the extent that such stock dividend results in an adjustment of the
Conversion Price pursuant to Section 4(D)(4)) or directly or indirectly
purchase, redeem, repurchase or otherwise acquire or permit any Subsidiary to
redeem, purchase, repurchase or otherwise acquire (or make any payment to a
sinking fund for such redemption, purchase, repurchase or other acquisition) any
share of Common Stock or any other class or series of the Company’s capital
stock (except for shares of Common Stock repurchased from current of former
employees, consultants, or directors upon termination of service in accordance
with plans approved by the Company board of directors) whether in cash,
securities or property or in obligations of the Company or any Subsidiary;

 

(i) materially change the nature or scope of the business of the Company or
enter into any new line of business;

 

(j) consummate or agree to make any sale, transfer, assignment, pledge, lease,
license or similar transaction by which the Company grants any rights to any of
the Company’s intellectual property or technology other than non-exclusive
licenses granted by the Company to customers in connection with the sale of the
Company’s products in the ordinary course of business consistent with past
practices;

 

(k) increase or decrease the number of directors comprising the Company’s Board
of Directors (including the Series M Director); or

 

(l) agree to do any of the foregoing.

 

7. No Waiver. Except as otherwise modified or provided for herein, the holders
of Series M Preferred Stock shall also be entitled to, and shall not be deemed
to have waived, any other applicable rights granted to such holders under the
Delaware General Corporation Law.

 

8. No Impairment. The Company will not, through any reorganization, transfer of
assets, merger, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder

 

-15-



--------------------------------------------------------------------------------

by the Company but will at all time in good faith assist in the carrying out of
all the provisions of this Article IV and in the taking of all such action as
may be necessary or appropriate in order to protect the conversion rights and
liquidation preferences granted hereunder of the holders of the Series M
Preferred Stock against impairment.”

 

9. Amendment; Waiver. Any term of the Series M Preferred Stock may be amended or
waived (including the adjustment provisions included in Section 4(D) hereof)
upon the written consent of the Company and the holders of at least 62.5% of the
Series M Preferred Stock then outstanding; provided, however that the number of
Conversion Shares issuable hereunder and the Conversion Price may not be
amended, and the right to convert the Series M Preferred Stock may not be
altered or waived, without the written consent of the holders of all of the
Series M Preferred Stock then outstanding.

 

10. Action By Holders. Any action or consent to be taken or given by the holders
of the Series M Preferred Stock may be given either at a meeting of the holders
of the Series M Preferred Stock called and held for such purpose or by written
consent.

 

[Execution Page Follows]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed Certificate of Designations,
Preferences and Rights this          day of                     , 200  .

 

VELOCITY EXPRESS CORPORATION

By:

       

Name:

   

Title:

 

-17-